Exhibit 10.1

FIRST AMENDMENT TO

INTERCREDITOR AGREEMENT

dated as of October 18, 2018 among

Toronto Dominion (Texas) LLC,

as Original Priority Lien Agent

and

Morgan Stanley Senior Funding, Inc.

as Original Second Lien Collateral Trustee

and

Wilmington Trust, National Association

as Original Second Lien Trustee

and

Wilmington Trust, National Association

as Second Lien Trustee

and

Wilmington Trust, National Association

as Second Lien Collateral Trustee

and

Cortland Capital Market Services LLC,

as a Priority Lien Agent

and

Wilmington Trust, National Association,

as Third Lien Collateral Trustee

and

Wilmington Trust, National Association,

as Third Lien Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Amendments to the Intercreditor Agreement      2  

Section 2.

  Agreement and Acknowledgement      4  

Section 3.

  Representations and Warranties of Each Party      4  

Section 4.

  Representations and Warranties of Each Representative      5  

Section 5.

  Parties in Interest      5  

Section 6.

  Survival of Amendment      5  

Section 7.

  Counterparts      5  

Section 8.

  Severability      5  

Section 9.

  Governing Law; Jurisdiction; Consent to Service of Process      5  

Section 10.

  WAIVER OF JURY TRIAL      6  

Section 11.

  Headings      6  

 

i



--------------------------------------------------------------------------------

This Amendment to Intercreditor Agreement dated as of October 18, 2018 (this
“Amendment”), is among Toronto Dominion (Texas) LLC (“TD Texas”), as Original
Priority Lien Agent, Morgan Stanley Senior Funding, Inc. (“MSSF”), as Original
Second Lien Collateral Trustee (solely for the purposes of Section 2),
Wilmington Trust, National Association (“Wilmington Trust”), as Original Second
Lien Trustee (solely for the purposes of Section 2), Wilmington Trust, as Second
Lien Trustee, Wilmington Trust, as Second Lien Collateral Trustee, Cortland
Capital Market Services LLC, as Priority Lien Agent, Wilmington Trust, as Third
Lien Collateral Trustee (solely for the purposes of Section 2) and Wilmington
Trust, as Third Lien Trustee. Defined terms used in this Amendment, including in
the Recitals, are used with the meaning defined in the Original Intercreditor
Agreement (herein after defined) unless the context shall otherwise require.

RECITALS

WHEREAS, TD Texas as Original Priority Lien Agent for the Priority Lien Secured
Parties, and MSSF as Second Lien Collateral Trustee (in such capacity, “Original
Second Lien Collateral Trustee”) entered into the INTERCREDITOR AGREEMENT, dated
as of May 11, 2015 (as amended, supplemented or otherwise modified from time to
time prior to the date of this Amendment, the “Original Intercreditor
Agreement).

WHEREAS, pursuant to the Priority Confirmation Joinder dated September 7, 2016,
Wilmington Trust, as Second Lien Trustee (as defined therein, in such capacity,
the “Original Second Lien Trustee”) under the Indenture, dated as of
September 7, 2016 (the “Original Second Lien Indenture”) by and among as the
Original Second Lien Trustee, W&T and the guarantors party thereto became party
to the Original Intercreditor Agreement on behalf of the Additional Second Lien
Secured Parties under such Second Lien Substitute Facility as a Second Lien
Representative bound thereby as fully as if it had executed and delivered the
Original Intercreditor Agreement as of the date thereof.

WHEREAS, pursuant to the Priority Confirmation Joinder dated September 7, 2016,
Cortland Capital Market Services LLC (“Cortland”) as administrative agent and
collateral agent (herein the “1.5 Lien Agent”) under the 1.5 Lien Term Loan
Credit Agreement dated as of September 7, 2016 (the “1.5 Lien Credit Agreement”)
by and among Cortland, W&T, as Borrower, and the various financial and
institutions and other persons from time-to-time parties thereto became a party
to the Original Intercreditor Agreement on behalf of the Priority Lien Secured
Parties under such Priority Substitute Credit Facility and is bound thereby as
fully as if it had executed and delivered the Original Intercreditor Agreement
as of the date thereof.

WHEREAS, pursuant to the Priority Confirmation Joinder dated September 7, 2016,
Wilmington Trust as (i) trustee (in such capacity, the “Third Lien Trustee”)
under the Indenture dated as of September 7, 2016 (the “Third Lien Indenture”)
by and among the Third Lien Trustee, W&T and the guarantors party thereto, and
(ii) collateral trustee (in such capacity, the “Third Lien Collateral Trustee”)
under the Collateral Trust Agreement dated as of September 7, 2016 among W&T,
the guarantors party thereto, the Third Lien Trustee, the other Third Lien Debt
Representatives (as defined therein) party thereto and the Third Lien Collateral
Trustee, became parties to the Original Intercreditor Agreement on behalf of the
Initial Third Lien Secured Parties under the Initial Third Lien Debt Facility as
Third Lien Representative and a Secured Debt Representative under the Original
Intercreditor Agreement as if it had executed and delivered the Original
Intercreditor Agreement as of the date thereof.

 

1



--------------------------------------------------------------------------------

WHEREAS, on the date hereof, pursuant to the Priority Confirmation Joinder dated
of even date herewith, Wilmington Trust as (i) trustee (in such capacity, the
“Second Lien Trustee”) under the Indenture dated as of October 18, 2018 (the
“Second Lien Indenture”) by and among the Second Lien Trustee, W&T and the
guarantors party thereto and (ii) collateral trustee (in such capacity, the
“Second Lien Collateral Trustee”) under the Collateral Trust Agreement dated as
of October 18, 2018, among W&T, the guarantors party thereto, the Second Lien
Trustee, the other Second Lien Debt Representatives (as defined therein) party
thereto and the Second Lien Collateral Trustee, Wilmington Trust became a party
to the Intercreditor Agreement on behalf of the Additional Second Lien Secured
Parties under such Additional Second Lien Debt Facility as Second Lien
Representative and as a Secured Debt Representative under the Original
Intercreditor Agreement, bound thereby as fully as if it had executed and
delivered the Intercreditor Agreement as of the date thereof.

WHEREAS, on the date hereof W&T paid all principal, interest and all other
amounts then occurring in respect of the 1.5 Lien Credit Agreement, the Second
Lien Term Loans, the Original Second Lien Indenture and the Third Lien
Indenture.

WHEREAS, the parties hereto intend to amend the Intercreditor Agreement as
hereinafter provided.

NOW THEREFORE, the parties hereto hereby agree as follows:

Section 1. Amendments to the Intercreditor Agreement.

(a) Section 1.01(d). Section 1.01(d) of the Intercreditor Agreement is amended
by (i) by adding the following definition of “Discharge of Third Lien
Obligations” in appropriate alphabetical order:

““Discharge of Third Lien Obligations” means the occurrence of all of the
following:

(a) payment in full in cash of the principal of and interest and premium (if
any) on all Third Lien Debt;

(b) payment in full in cash of all other Third Lien Obligations that are
outstanding and unpaid at the time the Third Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

provided that, if at any time after the Discharge of Third Lien Obligations has
occurred, W&T enters into any Third Lien Document evidencing a Third Lien
Obligation which incurrence is not prohibited by the applicable Secured Debt
Documents, then such Discharge of Third Lien Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement with respect to
such new Third Lien Obligations (other than with respect to any actions taken as
a result of the occurrence of such first Discharge of Third Lien Obligations),
and, from and after the date on which W&T designates such Indebtedness as Third
Lien Debt in

 

2



--------------------------------------------------------------------------------

accordance with this Agreement, the obligations under such Third Lien Document
shall automatically and without any further action be treated as Third Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth in this Agreement.
For the avoidance of doubt, a Replacement as contemplated by Section 4.04(a)
shall not be deemed to cause a Discharge of Third Lien Obligations.”;

(ii) deleting the definition of “Priority Credit Agreement” and replacing it in
its entirety with the following:

““Priority Credit Agreement” means the Sixth Amended and Restated Credit
Agreement, dated as of October 18, 2018, among W&T as borrower, the Original
Priority Lien Agent, the lenders party thereto from time to time and the other
agents named therein, as amended, restated, adjusted, waived, renewed, extended,
supplemented or otherwise modified from time to time with the same and/or
different lenders and/or agents and any credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Credit Facility.”;

(iii) deleting the phrase “, each agreement listed in Part A of Exhibit B
hereto,” from the definition of “Priority Lien Security Documents”; and

(iv) deleting the phrase “, each agreement listed in Part B of Exhibit B
hereto,” from the definition of “Term Loan Second Lien Security Documents”.

(b) Amendment to Section 4.01(a) of the Intercreditor Agreement. Effective on
the date hereof, (i) clause (ii) in Section 4.01(a) of the Intercreditor
Agreement is amended by adding the following to the beginning of such clause:
“subject to Section 6.01 hereof,” and (ii) the percentage of “80%” in
Section 4.01(a) of the Intercreditor Agreement is amended to the percentage
“85%”.

(c) Amendment to Section 4.04 of the Intercreditor Agreement. Effective on the
date hereof, Section 4.04 of the Intercreditor Agreement is amended by deleting
“Section 4.06” appearing therein and replacing it with “Section 4.04”.

(d) Amendment to Article IX of the Intercreditor Agreement.

Article IX of the Intercreditor Agreement is amended by adding the following
Section 9.19 to the end of Article IX following Section 9.18:

Section 9.19. Subject to the provisions of Section 4.03, upon the payment in
full in cash of (a) the principal of and interest and premium (if any) on any
Series of Second Lien Debt or Series of Third Lien Debt and (b) all other Second
Lien Obligations or Third Lien Obligations, as applicable, that are outstanding
and unpaid at the time such Series of Second Lien Debt or Series of Third Lien
Debt, as applicable, is paid in full in cash (other than any obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at or prior to
such time), automatically, without any further action or notice, (i) the Second
Lien Collateral Trustee or the Third Lien Collateral Trustee, as the case may
be, in respect of such Series of Secured Debt subject of such payment in full,
shall cease to be Second Lien Collateral Trustee or Third Lien Collateral
Trustee, as the case may be, in

 

3



--------------------------------------------------------------------------------

respect of such Series of Secured Debt so repaid under this Agreement, (ii) such
Series of Secured Debt and all other Obligations in respect of such Series of
Secured Debt shall cease to constitute Second Lien Obligations or Third Lien
Obligations, as the case may be, (iii) W&T shall promptly notify each Priority
Lien Agent, Second Lien Collateral Trustee and Third Lien Collateral Trustee in
writing of the occurrence of such payment, and (iv) the relevant Second Lien
Collateral Trustee or Third Lien Collateral Trustee shall promptly execute and
deliver to W&T, at W&T’s cost and expense, such Lien releases, mortgage
releases, UCC-3 termination statements and other instruments and documents as
W&T may reasonably request in order to fully release all Collateral for the
relevant repaid Series of Secured Debt.

(e) Amendment to Exhibit B of the Intercreditor Agreement. Exhibit B of the
Intercreditor Agreement is hereby amended by deleting such Exhibit B in its
entirety.

(f) Amendment to Annex I of the Intercreditor Agreement. Annex I of the
Intercreditor Agreement is hereby replaced in its entirety by Annex I hereto.

Section 2. Agreement and Acknowledgement. The parties hereto agree and
acknowledge (i) MSSF has ceased to be Second Lien Collateral Trustee for the
Second Lien Secured Parties under the Second Lien Term Loans, (ii) MSSF has
ceased to be Second Lien Collateral Trustee for the Second Lien Secured Parties
under the Original Second Lien Indenture, (iii) Cortland has ceased to be
Priority Lien Agent for the Priority Lien Debt referred to in the third WHEREAS
clause of this Amendment (the “1.5 Lien Priority Debt”), (iv) Wilmington Trust
has ceased to be Third Lien Collateral Trustee for the Third Lien Secured
Parties under the Third Lien Indenture and (v) Wilmington Trust has ceased to be
Third Lien Trustee for the Third Lien Secured Parties under the Third Lien
Indenture and (vi) subject to Section 4.03 of the Intercreditor Agreement, the
Term Loan Second Lien Obligations are no longer Secured Obligations, the
Priority Lien Obligations in respect of the 1.5 Lien Priority Debt are no longer
Secured Obligations, the Second Lien Obligations in respect of the Original
Second Lien Indenture are no longer Secured Obligations and the Third Lien
Obligations in respect of the Third Lien Indenture are no longer Secured
Obligations.

Section 3. Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Amendment.

(b) This Amendment has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Amendment
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to result in a Material Adverse Change (as defined
in the Priority Credit Agreement), (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to result in a Material Adverse Change and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

 

4



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of Each Representative. Each Secured
Debt Representative represents and warrants to the other Secured Debt
Representatives that it is authorized under the Secured Debt Documents to which
Secured Debt Representative is a party to enter into this Amendment.

Section 5. Parties in Interest. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Amendment.

Section 6. Survival of Amendment. All covenants, agreements, representations and
warranties made by any party in this Amendment shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Amendment.

Section 7. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Amendment by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Amendment.

Section 8. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9. Governing Law; Jurisdiction; Consent to Service of Process. (a) THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATION LAW).

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Amendment in the courts of any
jurisdiction.

 

5



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment in any court referred to in
paragraph (b) of this Section 9. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Intercreditor Agreement.
Nothing in this Amendment will affect the right of any party to this Amendment
to serve process in any other manner permitted by law.

Section 10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11. Agency Capacity. Wilmington Trust is entering into this Amendment in
its capacities as Original Second Lien Trustee, Second Lien Trustee, Third Lien
Trustee, Second Lien Collateral Trustee and Third Lien Collateral Trustee, and
not in its individual or corporate capacity. In acting hereunder, Wilmington
Trust in each of its capacities shall be all of the rights, privileges and
immunities under each of the applicable Second Lien Documents or Third Lien
Documents in acting hereunder.

Section 12. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or representatives as of October 18, 2018.

 

TORONTO DOMINION (TEXAS), LLC, as Priority Lien Agent By:  

/s/ John David

Name:   John David Title:   Managing Director MORGAN STANLEY SENIOR FUNDING,
INC., as Original Second Lien Collateral Trustee By:  

/s/ Chance Moreland

Name:   Chance Moreland Title:   Authorized Person WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Second Lien Trustee under the Indenture dated as of September 7,
2016 By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Second Lien Trustee under the Indenture dated as of
October 18, 2018 By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

[Signature to the First Amendment to Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Trustee

By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

CORTLAND CAPITAL MARKET SERVICES, LLC,

as Priority Lien Agent,

By:  

/s/ Matthew Trybula

Name:   Matthew Trybula Title:   Associate Counsel

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Third Lien Collateral Trustee

By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Third Lien Trustee

By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

[Signature to the First Amendment to Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: W&T OFFSHORE, INC., as Issuer By:  

/s/ Janet Yang

Name:   Janet Yang Title:   Vice President, Acting Chief Financial Officer and
Chief Accounting Officer

[Signature to the First Amendment to Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Indenture, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents

Reference is made to the Intercreditor Agreement, dated as of May 11, 2015,
among Toronto Dominion (Texas) LLC, as Priority Lien Agent (as defined therein),
and Wilmington Trust, National Association, as Second Lien Collateral Trustee
(as defined therein), and the other parties thereto (as amended by that certain
First Amendment to Intercreditor Agreement, dated as of the Issue Date, among
Toronto Dominion (Texas) LLC, as Priority Lien Agent, the Collateral Trustee,
Cortland Capital Market Services LLC, as a Priority Lien Agent and Wilmington
Trust, National Association, as Third Lien Collateral Trustee, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”). Each holder of [any Additional Second Lien
Obligations][Initial Third Lien Obligations] [Additional Third Lien
Obligations], by its acceptance of such [Additional Second Lien
Obligations][Initial Third Lien Obligations][Additional Third Lien Obligations]
(as defined therein) (i) consents to the subordination of Liens provided for in
the Intercreditor Agreement, (ii) agrees that it will be bound by, and will take
no actions contrary to, the provisions of the Intercreditor Agreement and
(iii) authorizes and instructs the [Second/Third] Lien Collateral Trustee on
behalf of each [Second/Third] Lien Secured Party (as defined therein) to enter
into the Intercreditor Agreement as [Second/Third] Lien Collateral Trustee on
behalf of such [Second/ Third] Lien Secured Parties. The foregoing provisions
are intended as an inducement to the lenders under the Priority Credit Agreement
(as defined in the Intercreditor Agreement) to extend credit to W&T Offshore,
Inc., and such lenders are intended third-party beneficiaries of such provisions
and the provisions of the Intercreditor Agreement

Provision for all Priority Lien Security Documents, Second Lien Security
Documents, any Additional Second Lien Security Documents, the Initial Third Lien
Security Documents and the Additional Third Lien Security Documents that Grant a
Security Interest in Collateral

Reference is made to the Intercreditor Agreement, dated as of May 11, 2015,
among Toronto Dominion (Texas), LLC, as Priority Lien Agent (as defined
therein), and Wilmington Trust, National Association, as Second Lien Collateral
Trustee (as defined therein), and the other parties thereto (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) and joined on the date hereof by Wilmington Trust,
National Association, as representative of the holders of the notes governed by
the Indenture, pursuant to a Priority Confirmation Joinder (as defined therein).
Each Person that is secured hereunder, by accepting the benefits of the security
provided hereby, [(i) consents (or is deemed to consent), to the subordination
of Liens provided for in the Intercreditor Agreement,] [(i)] [(ii)] agrees (or
is deemed to agree) that it will be bound by, and will take no actions contrary
to, the provisions of the Intercreditor Agreement, [(ii)][(iii)] authorizes (or
is deemed to authorize) the [Priority Lien Agent] [Second Lien Collateral
Trustee] [Third Lien Collateral Trustee] on behalf of such Person to enter into,
and perform under, the Intercreditor Agreement and [(iii)][(iv)] acknowledges
(or is deemed to acknowledge) that a copy of the Intercreditor Agreement was
delivered, or made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement) including the Collateral Trust
Agreement. In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.

[Signature to the First Amendment to Intercreditor Agreement]